This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,449

 5 LARRY FLORES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Steven L. Bell, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Sergio J. Viscoli, Assistant Public Defender
15   Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 HANISEE, Judge.

19   {1}    Defendant appeals his conviction for one count of unlawful taking of a motor

20 vehicle. [RP 131, 137, 140] In Defendant’s docketing statement, he argued, pursuant
 1 to State v. Franklin, 1967-NMSC-151, 78 N.M. 127, 428 P.2d 982 and State v. Boyer,

 2 1985-NMCA-029, 103 N.M. 655, 712 P.2d 1, that there was insufficient evidence to

 3 support his conviction. In this Court’s notice of proposed summary disposition, we

 4 proposed to affirm. In response to this Court’s notice, Defendant has filed a

 5 memorandum in opposition, which we have duly considered. Because we do not find

 6 it persuasive, we affirm.

 7   {2}   In Defendant’s memorandum in opposition, he continues to make the same

 8 arguments raised in his docketing statement. “Our courts have repeatedly held that,

 9 in summary calendar cases, the burden is on the party opposing the proposed

10 disposition to clearly point out errors in fact or law.” Hennessy v. Duryea,

11 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683. Defendant’s memorandum

12 provides no facts or authority that this Court has not already considered or that

13 persuade this Court that its proposed summary disposition should not be made.

14   {3}   Accordingly, for the reasons stated here and in our notice of proposed summary

15 disposition, we affirm.

16   {4}   IT IS SO ORDERED.




                                              2
1
2                              J. MILES HANSIEE, Judge

3 WE CONCUR:



4
5 JAMES J. WECHSLER, Judge



6
7 RODERICK T. KENNEDY, Judge




                                3